Case: 3:20-cv-00025-DCR-MAS Doc #: 32 Filed: 08/18/20 Page: 1 of 2 - Page ID#: 231




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Frankfort)

   MARK ANTHONY JACKSON, II,                         )
                                                     )
          Plaintiff,                                 )   Civil Action No. 3: 20-025-DCR
                                                     )
   V.                                                )
                                                     )
   JOHN PROCTOR, Jailer, et al.,                     )               ORDER
                                                     )
          Defendants.                                )

                                        *** *** *** ***

        This matter is pending for consideration of a motion filed by Plaintiff Mark Anthony

 Jackson, II seeking injunctive relief to allow access to a law library and legal materials.

 [Record No. 17] Supervision of pre-trial proceedings has been referred to United States

 Magistrate Judge Matthew A. Stinnett [Record No. 15]. In accordance with 28 U.S.C. §

 636(b)(1)(B), Magistrate Judge Stinnett issued a Report and Recommendation concerning

 Jackson’s motion for injunctive relief on July 27, 2020. [Record No. 29]

        After outlining the procedural history of this case and the elements to be addressed in

 connection with the plaintiff’s motion for a preliminary injunction, the magistrate judge notes

 that the harm that Jackson seeks to redress in his motion is not the same harm that he seeks to

 remedy in his underlying Complaint. [Id. at 3] And he further notes that Jackson has failed to

 establish a relationship between the relief currently sought and the improper conduct asserted

 in his Complaint. [Id.] As a result, he recommends that the present motion be denied. Jackson

 has not filed objections to the R&R.


                                               ‐1‐
Case: 3:20-cv-00025-DCR-MAS Doc #: 32 Filed: 08/18/20 Page: 2 of 2 - Page ID#: 232




        “It does not appear that Congress intended to require district court review of a

 magistrate’s factual or legal conclusions, under a de novo or any other standard, when neither

 party objects to those findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the

 Court has conducted a de novo review of the matter and agrees that injunctive relief is not

 warranted. Accordingly, it is hereby

        ORDERED as follows:

        1.       The Report and Recommendation filed by United States Magistrate Judge

 Matthew A. Stinnett on July 27, 2020 [Record No. 29] is ADOPTED and INCORPORATED

 by reference.

        2.       The “Motion for Injunctive Relief to Provide Access to Law Library and Law

 Book” [Record No. 17] is DENIED.

        Dated: August 18, 2020.




                                              ‐2‐
